Citation Nr: 1522312	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  05-17 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for chronic lumbosacral strain with spondylosis defect L-5 and spina bifida occulta defect S1, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a left knee disability to include as secondary to service-connected chronic lumbosacral strain with spondylosis defect L-5 and spina bifida occulta defect S1.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to January 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a
November 2004 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania that denied an increased rating for the service-connected low back disability.  The case also comes to the Board on appeal of a November 2007 rating decision of the Cleveland RO that denied service connection for left knee disability including as secondary to the low back disability.  The Cleveland RO currently has jurisdiction over the Veteran's claim.

In May 2008, the Board denied the claim for an increased rating for the service connected low back disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In a September 2010 memorandum decision, the Court vacated the May 2008 decision and remanded the matter to the Board.  The Board remanded the matter in November 2011 and it is again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As noted by the RO's April 2014 deferred rating decision, the issue of service connection for radiculopathy secondary to the service-connected back disability has been raised by the record, (see March 2013 VA examination report for spine), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this issue at this point, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Increased Rating for Back Disability

The Veteran last appeared for a VA examination in regard to his service-connected back disability in March 2013.  Since that date, the Veteran has submitted additional, pertinent evidence which was not considered by the March 2013 examiner; that evidence may indicate a worsened spine condition and necessitates a more current examination be conducted.  Specifically, the Veteran submitted a July 2013 MRI of his spine.  Further, treatment notes of the Cleveland, Ohio VA Medical Center (VAMC) indicate the Veteran was hospitalized, notably in the summers of 2013 and 2014, in part due to chronic back pain.  The hospital notes and MRI report contain extensive discussion of the Veteran's back condition and MRI findings.  

Where the evidence asserts that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected back disability.

Service Connection for Left Knee Disability

In the November 2011 remand, the Board ordered a new examination to examine the Veteran's left knee disability.  A VA examination conducted in October 2007 found that any opinion as to a relationship between the left knee and service-connected low back disability would be purely speculative absent documentation.  Pursuant to the Board remand, an examination was conducted in March 2013.  The examiner, the same examiner who conducted the October 2007 examination, again found any opinion as to a relationship between the left knee and low back disability to be speculative.  As both examinations were conducted by the same VA examiner and neither examination report provides the requested opinion or an explanation of why such opinion could not be rendered, the Board finds a new examination necessary to be conducted by a different examiner.  The Board further requires rationale to explain why any opinion must be speculative.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected back disability on appeal.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the service-connected spine disability on appeal.

Specific attention is directed to the Cleveland Ohio VAMC treatment records from summers 2013 and 2014, including the July 2013 MRI report of record.

The examiners should provide a complete rationale for any opinion provided.  
The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examinations.

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology the Veteran's left knee condition.  The examiner must be a different examiner from the examiner who conducted the October 2007 and March 2013 VA knee examinations of record.  

The examiner should opine whether there is a 50 percent or better probability that the disability was or has been aggravated by his service connected low back disability or is otherwise related to service.  The examiner should address any statements by the Veteran as the Veteran is considered a reliable historian.  The examiner should be requested to provide the rationale for the opinion.  

Importantly, if the examiner finds any opinion as to the Veteran's knee condition's relationship to his back condition speculative, the examiner must detail a rationale as to why it is speculative.  Particular attention is directed to the October 2007 and March 2013 VA examinations of record.

The above examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examinations.

3.  After the above is complete, readjudicate the Veteran's claims for increased rating for a back disability and service connection for a left knee disability.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


